IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43497

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 419
                                                )
       Plaintiff-Respondent,                    )   Filed: March 7, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
PETER J. LAURENZANO,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of one year, for trafficking in marijuana with a second or
       subsequent offense enhancement, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Aaron J. Currin, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Peter J. Laurenzano pled guilty to trafficking in marijuana with a second or subsequent
offense enhancement. I.C. §§ 37-2732B(a)(1)(A) and 37-2739. The district court sentenced
Laurenzano to a unified term of five years, with a mandatory minimum period of confinement of
one year. Laurenzano appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Laurenzano’s judgment of conviction and sentence are affirmed.




                                                   2